Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2022

                                      No. 04-21-00568-CV

             EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                  Appellant

                                                v.

                         CHAIN & CHAIN CONSTRUCTION, LLC,
                                      Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-14175
                           Honorable Nicole Garza, Judge Presiding


                                         ORDER
        On May 6, 2022, we reinstated this appeal on this court’s active docket and ordered court
reporters, Judy Busbee-Mata and Tracy Plummer, to file their portion of the reporter’s record by
June 6, 2022. It has come to our attention that Ms. Plummer did not take a record in this case,
and Ms. Busbee-Mata recently filed a letter stating appellant has not served her with a request to
prepare the record. The clerk’s record also does not include a request. We therefore order
appellant to provide written proof to this court by May 31, 2022 showing appellant has requested
the court reporter to prepare the reporter’s record. The request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). If appellant fails to
request the record is writing, this court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See id. R. 37.3(c).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court